    Case: 1:15-cv-01586-CAB Doc #: 131 Filed: 03/17/21 1 of 2. PageID #: 5080




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

    ATSCO HOLDINGS CORP., et al.                   )   CASE NO. 1:15-CV-1586
                                                   )
            Plaintiffs,                            )   JUDGE CHRISTOPHER A. BOYKO
                                                   )
    v.                                             )
                                                   )
    AIR TOOL SERVICE COMPANY, et al.               )
                                                   )
            Defendants.                            )


                             MOTION FOR EXTENSION OF TIME
                          TO RESPOND TO MOTION FOR JUDGMENT


         Plaintiffs respectfully request a two week extension, up to and including April 5, 2021, to

respond to Defendants’ Motion for Judgment on Partial Findings (Doc. 126). In support, Plaintiffs

state that counsel’s schedule has been adversely impacted by a serious family health issue requiring

a substantial commitment of time since the filing of the motion. The requested extension is modest

in light of the issues raised in the motion, itself a product of a consented-to page extension, and

the overall context of the case.

         Plaintiffs sought consent of the Defendants on this relief. The consent was denied.

                                                  Respectfully submitted,

                                                  /s/ Brian P. Muething
                                                  Brian P. Muething (0076315)
                                                  KEATING MUETHING & KLEKAMP, PLL
                                                  One East Fourth Street, Suite 1400
                                                  Cincinnati, Ohio 45202
                                                  Tel: (513) 579-3814
                                                  Fax: (513) 579-6457
                                                  bmuething@kmklaw.com

                                                 Attorneys for Plaintiffs,
                                                 ATSCO Holdings Corp. and HY-TECH Machine, Inc.
     Case: 1:15-cv-01586-CAB Doc #: 131 Filed: 03/17/21 2 of 2. PageID #: 5081




                                 CERTIFICATE OF SERVICE

        I certify I filed the attached with the Court’s filing system that will provide notice to all
parties registered for notice.

                                                  /s/ Brian P. Muething
                                                  Brian P. Muething




10685681.1
